     Case 2:20-cv-01067-JAM-JDP Document 10 Filed 08/21/20 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY WILLIAM CORTINAS,                           No. 2:20-cv-1067-EFB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    JALLA SOLTANIAN, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, has filed a complaint (ECF No. 1), an application for leave to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915 (ECF Nos. 2, 7), and a motion for preliminary injunction (ECF No.

20   6).

21           I.     Application to Proceed In Forma Pauperis

22           Plaintiff’s application (and separate trust fund account statement – ECF No. 5) makes the

23   showing required by 28 U.S.C. § 1915(a)(1) and (2). Accordingly, by separate order, the court

24   directs the agency having custody of plaintiff to collect and forward the appropriate monthly

25   payments for the filing fee as set forth in 28 U.S.C. § 1915(b)(1) and (2).

26   /////

27   /////

28   /////
                                                       1
     Case 2:20-cv-01067-JAM-JDP Document 10 Filed 08/21/20 Page 2 of 8


 1          II.     Screening
 2                  A.       Screening Standards
 3          Federal courts must engage in a preliminary screening of cases in which prisoners seek
 4   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
 5   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion
 6   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
 7   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 8   relief.” Id. § 1915A(b).
 9          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
10   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
11   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
12   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
13   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
14   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
15   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
16   U.S. 662, 679 (2009).
17          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
18   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
19   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
20   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
21   678.
22          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
23   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
24   content that allows the court to draw the reasonable inference that the defendant is liable for the
25   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
26   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
27   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
28   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
                                                         2
     Case 2:20-cv-01067-JAM-JDP Document 10 Filed 08/21/20 Page 3 of 8


 1                  B.      Screening Order
 2          Plaintiff alleges that defendants have violated his rights under the First, Eighth, and
 3   Fourteenth Amendments.1
 4                          1.      Defendant Soltanian
 5          Plaintiff contends that, in late 2019, defendant Soltanian revoked his: (1) Methodone pain
 6   medication prescription; (2) mobility devices; and (3) his neck brace and prescription pillow as
 7   punishment for other civil litigation he had filed against the California Department of Corrections
 8   and Rehabilitation (“CDCR”). ECF No. 1 at 4, 9-10. He also claims that Soltanian also
 9   threatened to place him in a wheelchair and under suicide watch if he did not comply in dropping
10   his civil litigation. Id. at 9. Plaintiff alleges that the Methodone and mobility devices were
11   needed due to long standing lumbar and cervical disc damage. Id. at 4, 10.
12          Plaintiff now brings claims against Soltanian for First Amendment retaliation, Eighth
13   Amendment deliberate indifference to serious medical needs, a Fourteenth Amendment equal
14   protection violation, and violations of the Rehabilitation Act. The court concludes that, taking the
15   allegations as true, the First and Eighth Amendment claims against Soltanian should proceed.
16   The Fourteenth Amendment and Rehabilitation Act claims will be dismissed, however. First, the
17   disabled do not constitute a suspect class for equal protection purposes. See Does 1-5 v.
18   Chandler, 83 F.3d 1150, 1155 (9th Cir. 1996) (“For the purposes of equal protection analysis, the
19   disabled do not constitute a suspect class.”). And, in any event, even if disabled people were a
20   protected class for equal protection purposes, plaintiff’s claim would still fail insofar as he does
21   not allege that he was discriminated against because of his disability.2 See Flores v. Morgan Hill
22   Unified School Dist., 324 F.3d 1130, 1134 (9th Cir. 2003) (“To establish a § 1983 equal
23   protection violation, the plaintiffs must show that the defendants, acting under color of state law,
24
            1
              He also categorizes his Fourteenth Amendment claim as proceeding simultaneously
25   under the Rehabilitation Act.
26          2
               His Rehabilitation Act claim also fails for this reason. See Weinreich v. Los Angeles
27   County Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997) (noting that an essential element
     of a Rehabilitation Act claim is that the plaintiff was denied benefits solely by reason of his
28   disability).
                                                         3
     Case 2:20-cv-01067-JAM-JDP Document 10 Filed 08/21/20 Page 4 of 8


 1   discriminated against them as members of an identifiable class and that the discrimination was
 2   intentional.”). Rather, he alleges that Soltanian’s actions were motivated by a desire to retaliate
 3   against him for protected First Amendment activity.
 4                  2.      Defendants Sahota and Bobbala
 5           Plaintiff alleges that defendants Sahota and Bobbala – both medical supervisors – were
 6   made aware of the discontinuation of his prescriptions by way of internal grievances. ECF No. 1
 7   at 5. He claims that both repeatedly stated that plaintiff was receiving opiate pain medication
 8   when, in fact, he was not. Id. Plaintiff claims that he wrote both defendants approximately
 9   twenty-five times to inform of them of the discontinuation of his medication, but apparently no
10   action was taken. The court finds that the facts alleged, taken as true, are sufficient to state an
11   Eighth Amendment deliberate indifference claim against both defendants. While there is no
12   liability connected to processing a plaintiff’s grievances (see Ramirez v. Galaza, 334 F.3d 850,
13   860 (9th Cir. 2003)) and no respondeat superior liability under section 1983 (see Jones v.
14   Williams, 297 F.3d 930, 934 (9th Cir. 2002)), supervisory defendants may still be liable if they
15   turn a blind eye to their subordinates misconduct. See Taylor v. List, 880 F.2d 1040, 1045 (9th
16   Cir. 1989). Here, given that plaintiff allegedly wrote to Sahota and Bobbala numerous times
17   concerning his lack of care, it may be inferred that they elected to ignore his claims rather than
18   conduct a reasonable investigation.
19           The court will dismiss, however, any Fourteenth Amendment claim against either of these
20   defendants. Plaintiff has not sufficiently explained how either Sahota or Bobbala violated his
21   rights under that amendment. And any First Amendment claim would also fail insofar as plaintiff
22   does not allege that he informed these defendants of Soltanian’s reason for discontinuing his care.
23                  3.      Warden Jeff Lynch
24           Plaintiff claims that Warden Lynch wrote to him in July and September 2019 regarding
25   his medical treatment and noted that plaintiff was receiving pain medication and epidural
26   injections. ECF No. 1 at 6. He claims that in January of 2020, after Soltanian had begun
27   retaliated against him, he spoke and wrote to Lynch and informed him of said retaliation. Id.
28   /////
                                                         4
     Case 2:20-cv-01067-JAM-JDP Document 10 Filed 08/21/20 Page 5 of 8


 1   Lynch apparently took no action, however. As with Sahota and Bobbala, these allegations are
 2   sufficient to state a supervisory claim against Lynch – under the First and Eighth Amendments -
 3   for turning a blind eye to his subordinates’ misconduct. And, like Sahota and Bobbala, Plaintiff’s
 4   Fourteenth Amendment claim against Lynch will be dismissed for want of sufficient explanation.
 5             Plaintiff may either proceed only with the First and Eighth Amendment claims identified
 6   herein or he may amend his complaint to attempt to cure the deficiencies also identified herein.
 7   He may not, however, change the nature of this suit by alleging new, unrelated claims. George v.
 8   Smith, 507 F.3d 605, 607 (7th Cir. 2007). Moreover, plaintiff is not obligated to amend his
 9   complaint.
10                    C.      Leave to Amend
11             Any amended complaint must identify as a defendant only persons who personally
12   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
13   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
14   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
15   legally required to do that causes the alleged deprivation). Plaintiff is not obligated to file an
16   amended complaint.
17             Any amended complaint must be written or typed so that it so that it is complete in itself
18   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
19   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
20   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
21   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
22   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
23   1967)).
24             The court cautions plaintiff that failure to comply with the Federal Rules of Civil
25   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
26   See E.D. Cal. L.R. 110.
27   /////
28   /////
                                                         5
     Case 2:20-cv-01067-JAM-JDP Document 10 Filed 08/21/20 Page 6 of 8


 1           III.   Motion for Preliminary Injunction
 2           The court has reviewed plaintiff’s motion for preliminary injunctive relief and
 3   recommends it be denied. ECF No. 6. Therein, he requests an injunction enjoining defendants
 4   (and their agents) from interfering with his desired medical treatment. Id. at 3. This motion fails.
 5   As an initial matter, the Supreme Court has held that to qualify for a preliminary injunction, a
 6   plaintiff must demonstrate: (1) a likelihood of success on the merits, (2) a likelihood of
 7   irreparable harm, (3) the balance of hardships favors the plaintiff, and (4) an injunction is in the
 8   public interest. Winters v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Plaintiff has
 9   not addressed or argued any of these factors in his motion. The court, having considered the
10   Winters test, finds that plaintiff has not sufficiently shown either a likelihood of success on the
11   merits or a likelihood of irreparable harm. He has presented no medical evidence – beyond his
12   own affidavit, medical grievances, and grievance responses – which would allow the court to
13   conclude that either factor was satisfied. Thus, the court will recommend this motion be denied
14   without prejudice. See, e.g., Parker v. Adu-Tutu, No. CV 10-2747-PHX-GMS (ECV), 2012 WL
15   1894096, 2012 U.S. Dist. LEXIS 71649, *12 (Dist. Ariz. May 22, 2012) (finding that “absent any
16   medical records or medical evidence to show that Plaintiff will suffer irreparable harm and that
17   there is a likelihood of success on the merits, the Court declines to issue an injunction.”).
18           IV.    Conclusion
19           Accordingly, it is ORDERED that:
20           1.     Plaintiff’s request to proceed in forma pauperis (ECF Nos. 2, 7) is GRANTED.
21           2.     Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
22                  in accordance with the notice to the California Department of Corrections and
23                  Rehabilitation filed concurrently herewith.
24           3.     Plaintiff’s complaint alleges, for screening purposes, the following viable claims:
25                  a. Eighth Amendment deliberate indifference to serious medical needs claims
26                      against defendants Soltanian, Sahota, Bobbala, and Lynch; and
27                  b. First Amendment retaliation claims against defendants Soltanian and Lynch.
28   /////
                                                        6
     Case 2:20-cv-01067-JAM-JDP Document 10 Filed 08/21/20 Page 7 of 8


 1          4.      All other claims are dismissed with leave to amend within 30 days of service of
 2                  this order. Plaintiff is not obligated to amend his complaint.
 3          5.      Within thirty days plaintiff shall return the notice below advising the court whether
 4                  he elects to proceed with the cognizable claims against defendants identified
 5                  above, or file an amended complaint. If the former option is selected and returned,
 6                  the court will enter an order directing service at that time;
 7          6.      Failure to comply with any part of this this order may result in dismissal of this
 8                  action for the reasons stated herein.
 9          7.      The Clerk of Court is directed to randomly assign a United States District Judge to
10                  this case.
11          Further, it is RECOMMENDED that plaintiff’s motion for preliminary injunction (ECF
12   No. 6) be DENIED.
13          These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
15   after being served with these findings and recommendations, any party may file written
16   objections with the court and serve a copy on all parties. Such a document should be captioned
17   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
18   within the specified time may waive the right to appeal the District Court’s order. Turner v.
19   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
20   DATED: August 21, 2020.
21

22

23

24

25

26

27

28
                                                        7
     Case 2:20-cv-01067-JAM-JDP Document 10 Filed 08/21/20 Page 8 of 8


 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT
 5                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7    LARRY WILLIAM CORTINAS,                          No. 2:20-cv-1067-EFB P
 8                         Plaintiff,
 9            v.                                       NOTICE OF ELECTION
10    JALLA SOLTANIAN, et al.,
11                         Defendants.
12

13           In accordance with the court’s Screening Order, plaintiff hereby elects to:
             (1) ______ proceed only with the (a) Eighth Amendment deliberate indifference to
14
     serious medical needs claims against defendants Soltanian, Sahota, Bobbala, and Lynch; and (b)
15   First Amendment retaliation claims against defendant Soltanian and Lynch.

16                  OR

17

18            (2) ______     delay serving any defendant and files an amended complaint.

19

20                                                         _________________________________

21                                                         Plaintiff

22   Dated:

23

24

25

26

27

28
                                                       8
